Citation Nr: 0820052	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
left ankle injury.  

2.	Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from September 1988 to 
November 1989.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  He failed to appear for a Travel 
Board hearing in August 1989, and did not request 
rescheduling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for a left ankle 
disorder and a bilateral foot disability.  Review of the 
record shows that during service, in April 1989, the veteran 
was treated for a right ankle injury.  He claims left ankle 
treatment in October 1989 in Utah.  Records do not reveal any 
left ankle findings.  The Board believes that the veteran 
should clarify which ankle for which he is claiming 
compensation benefits.  

It is noted that the veteran was also treated for a bilateral 
foot disorder while on active duty in October 1988.  It is 
believed that a VA compensation examination is warranted to 
ascertain if any current disorder is related to that 
disability shown during service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request that he clarify the ankle for 
which he is claiming compensation 
benefits.  Appropriate development should 
then be undertaken, as appropriate.

2.  The RO/AMC should arrange for the veteran 
to undergo an appropriate examination to 
ascertain pertinent orthopedic findings and 
to ascertain the current nature of any ankle 
or foot disability.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent or more) that any 
current disability is related to the 
treatment that the veteran received while in 
service.  The claims folder should be made 
available for review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



